Citation Nr: 1314877	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  12-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for acute myelogenous leukemia (AML), to include as due to ionizing radiation.  

2.  Whether new and material evidence has been received with respect to a claim of service connection for bladder cancer, to include as due to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from June 1955 to November 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied entitlement to service connection for AML and bladder cancer.  

As discussed below, the claim was previously denied in a June 2008 rating decision which became final when the Veteran withdrew the claim in a May 2009 statement, before certification to the Board, and did not submit a new, timely appeal.  Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issues throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for AML and service connection for bladder cancer

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in November 2011.  He provided testimony at a hearing before the Board in April 2013.  Transcripts from each hearing are of record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for AML and bladder cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2008, service connection for AML and service connection for bladder cancer were denied.  Although the Veteran appealed the decision, he withdrew his appeal in a May 2009 statement and did not submit a new notice of disagreement or submit additional evidence within the remaining appellate period.  

2.  Evidence received since notice of the June 2008 rating decision is not cumulative or redundant of the evidence previously of record and pertains to a basis for the prior denial of service connection for AML and service connection for bladder cancer.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision that denied the claim for service connection for AML and service connection for bladder cancer is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.204, 20.1103 (2012).

2.  The evidence received since the June 2008 rating decision is new and material and thus the claim of service connection for AML and service connection for bladder cancer is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

To the extent that the Board is reopening the issues of entitlement to service connection for AML and service connection for bladder cancer, these issues on appeal are substantiated, and there are no further VCAA duties with regard to these issues.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Claim to Reopen

Generally, a claim which has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for AML and service connection for bladder cancer were initially denied in a June 2008 rating decision on the basis that the record did not demonstrate exposure to ionizing radiation during service and did not demonstrate that AML or bladder cancer were incurred during or as a result of his military service.  Although the Veteran appealed the rating decision with a timely filed notice of disagreement and substantive appeal, he withdrew his appeal in a May 2009 statement.  

Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204 (2012).  

The May 2009 statement withdrew the Veteran's notice of disagreement and substantive appeal regarding both service connection for AML and service connection for bladder cancer.  The Veteran did not initiate a new appeal within the remaining portion of the one year period following the June 2008 rating decision; nor was any additional evidence received during that period.  Therefore, the decision on the claim became final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. 
§§ 3.104, 3.156(b), 20.201, 20.202, 20.204, 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2012)).  

At the time of the June 2008 rating decision, the Veteran asserted that he incurred AML and bladder cancer as a result of direct exposure to ionizing radiation during service at Kwajalein Atoll.  The evidence of record demonstrated that AML was diagnosed in May 2001 and bladder cancer in October 1997.  His service from June 1955 to November 1958 was verified, including his service at Kwajalein Atoll from April 4, 1957, to May 9, 1957.  The RO noted that Operation REDWING took place from May 5 through August 6, 1956, and that the six month period following the operation would have been through February 6, 1957.  Moreover, the evidence did not demonstrate service on Eniwetok.  See 38 C.F.R. § 3.311 (2012).  

As the evidence did not demonstrate radiation exposure at a qualifying time and place as defined by the regulation and there was no evidence of direct service connection, the RO denied the Veteran's claim.  

Since the claim, the Veteran stated during a hearing before the Board that a VA physician, whom he identified as Dr. Rilly, told him that his AML and bladder cancer were incurred due to his service on the Marshall Islands.  Moreover, although the Veteran has acknowledged that he was not present during a presumptive period or place, he has submitted evidence and argument regarding exposure through residual radiation in the soil and water.  

The above-described evidence is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely that AML and/or bladder cancer were incurred during or as a result of service on a direct basis.  Based on the forgoing, the claim is reopened.


ORDER

New and material evidence having been received, the claim to reopen service connection for AML is granted.  

New and material evidence having been received, the claim to reopen service connection for bladder cancer is granted.


REMAND

During the Board hearing, the Veteran stated that he was told by a VA physician, whom he identified as Dr. Rilly around 2005, that his AML and bladder cancer were incurred as a result of his service.  The evidence of record does not include any treatment or opinion from a Dr. Rilly, or any physician with a similar spelling.  The Board also notes that there are only two treatment records for 2005, one in July and one in November.  The Veteran's testimony raises the possibility that there are outstanding VA treatment records.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

In addition, in a November 2011 letter, the Department of the Navy, Naval Dosimetry Center, advised that a review of the exposure registry revealed no reports of occupational exposure to ionizing radiation pertaining to this Veteran.  The letter, however, also advised that the official exposure record, a DD Form 1141, NAVMED 6470/10 or equivalent document, is maintained with the individual's medical record, which is maintained at the National Personnel Records Center (NPRC). 

The record does not include a DD Form 1141 or equivalent document nor does it contain a request to the NPRC specifically for the official exposure record.  VA has a responsibility to make as many requests as necessary to obtain relevant records, including military records, from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2) (2012).  

If, after continued efforts to obtain Federal records, VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact, which will be documented in the record.  The notice must identify the records VA was unable to obtain; explain the efforts VA made to obtain the records; describe any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notify the claimant that he or she is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159 (e)(1) (2012).  

Therefore, the Board finds that an attempt to obtain the DD 1141 or equivalent document must be made in accordance with 38 C.F.R. § 3.159.

Then, the DD Form 1141 or equivalent document, if obtained, along with any other relevant evidence, must be furnished to the Defense Nuclear Agency so that a radiation dose estimate can be prepared.  The service department should be also be asked to comment on whether it was possible that the Veteran was exposed to ionizing radiation while he performed military duties as a steelworker at Kwajalein Atoll, to include from the soil, water, or air.  After a radiation dose estimate and corresponding opinion has been obtained, the AOJ should follow the procedural and adjudicative requirements of 38 C.F.R. § 3.311(b)(2012).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is required.)

1.  Obtain all outstanding VA medical records, including any records from a Dr. Rilly, any additional records from 2005, and any ongoing records from September 2011 (the last records on file) and associate them with the claims file or Virtual VA.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should be provided with the appropriate notice as provided under 38 C.F.R. § 3.159.  

2.  Obtain from the service department or NPRC any DD Form 1141, Record of Exposure to Ionizing Radiation, NAVMED 6470/10, or equivalent record kept in the Veteran's service personnel records file, following the procedures of 38 C.F.R. § 3.159.  

Such efforts should continue until the document(s) is obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should be provided with the appropriate notice as provided under 38 C.F.R. § 3.159.  

The service department should be additionally asked to comment on whether it was possible that the Veteran was exposed to ionizing radiation while he performed military duties as a steelworker at Kwajalein Atoll, to include from residuals in the soil, water, or air.  

3.  Thereafter, the Defense Nuclear Agency should prepare a radiation dose estimate after it is furnished with information necessary for it to prepare one, including the DD Form 1141, if available, as well as any statements made by the Veteran concerning his exposure.  

4.  After a radiation dose estimate has been obtained, the RO should follow the procedural and adjudicative requirements of 38 C.F.R. § 3.311(b).  

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


